DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
2.	In an amendment filed 11/22/2021, claims1, 10-11, 15-16 and 20-21 have been amended, and claims 2, 7 and 9 were cancelled. Currently, claims 1, 3-6, 8 and 10-21 are pending.

Allowable Subject Matter
Claims 1, 3-6, 8 and 10-21 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a foldable display structure.
Independent claim 1 distinctly features: 	
	“a first body having a first side, a second side opposite the first side, a first edge, and a second edge opposite the first edge; a second body having a first side, a second side opposite the first side, a first edge, and a second edge opposite the first edge, the second body includes a magnet; a third body having a first side, a second side opposite the first side, a first edge, and a second edge opposite the first edge; and a foldable display comprising a first display area, a second display area, and a third display area respectively disposed on the first side of the first body, the first side of the second body, and the first side of the third body, wherein the second display area on the first side of the second body is implemented in a semi-flexible form, wherein the first edge of the first body is movably coupled to the first edge of the second body such that the first body is movable between a first position, at which the first display area of the foldable display and the second display area of the foldable display face a substantially same direction, and a second position, at which the first display area and the second display area face substantially opposite directions and the second side of the first body and the second side of the second body face each other, wherein the first edge of the third body is movably coupled to the second edge of the second body such that the third body is movable between a third position, at which the third display area of the foldable display and the second display area of the foldable display face a substantially same direction, and a fourth position, at which the third display area and the second display area face substantially opposite directions and the second side of the second body and the second side of the third body face each other, wherein the second body includes a reinforcement rib disposed on and extended from a center of the second side of the second body, the reinforcement rib having a same thickness as the first body and the third body, and the reinforcement rib separately makes contact with the second edge of the first body in the second position and the second edge of the third body in the fourth position, wherein the first body and the second body include first fixing parts for preventing the first body and the second body from being separated from each other, wherein the third body and the second body include second fixing parts for preventing the third body and the second body from being separated from each other, wherein the first and third bodies have a first thickness, wherein the second body has a second thickness less than the first thickness to reduce a thickness of the electronic device when the first body is at the second position and the third body is at the fourth position, and wherein when the first body is at the second position and the third body is at the fourth position: the second side of the first body contacts the second side of the second body and is coupled to the second side of the second body, the second side of the third body contacts the second side of the second body such that the second side of the first body and the second side of the third body are disposed along substantially a same plane and the second side of the third body is coupled to the second side of the second body, a width of the second body is substantially equal to a sum of a width of the first body and a width of the third body, the magnet of the second body magnetically couples the first body in the second position and separately magnetically couples to the third body in the fourth position, and the first display area and the third display area are in a screen-off state to prevent a malfunction by a grip of user”

Independent claim 20 distinctly features: 	
	“foldable display; a first body supporting a first portion of the foldable display on a first side of the first body; a second body supporting a second portion of the foldable display on a first side of the second body, wherein the second portion of the foldable display on the first side of the second body is implemented in a semi-flexible form, the second body including a magnet; and a third body supporting a third portion of the foldable display on a first side of the third body, wherein the first body is movably coupled to the second body such that the first body is movable to a folded position at which the first body covers a first part of a second side of the second body opposite the first side of the second body and does not cover a second part of the second side of the second body, wherein the second part of the second side of the second body is different than the first part of the second side of the second body, wherein the third body is movably coupled to the second body such that the third body is movable to a folded position at which the third body covers a second part of the second side of the second body and does not cover the first part of the second side of the second body, wherein the second body includes a reinforcement rib disposed on and extended from a center of the second side of the second body, the reinforcement rib having a same thickness as the first body and the third body, and the reinforcement rib separately makes contact with the second side of the first body in the folded position and the second side of the third body in the folded position, wherein the first body and the second body include first fixing parts for preventing the first body and the second body from being separated from each other, wherein the third body and the second body include second fixing parts for preventing the third body and the second body from being separated from each other, wherein the first and third bodies have a first thickness, wherein the second body has a second thickness less than the first thickness to reduce a thickness of the electronic device when the first body is at a second position and the third body is at a fourth position, wherein when the first body and the third body are both in their respective folded positions: a second side of the first body opposite the first side of the first body contacts the second side of the second body and is coupled to the second side of the second body, a second side of the third body opposite the first side of the third body contacts the second side of the second body such that the second side of the first body and the second side of the third body are disposed along substantially a same plane and the second side of the third body is coupled to the second side of the second body, a width of the second body is substantially equal to a sum of a width of the first body and a width of the third body, [[and]] the magnet of the second body magnetically couples the first body in the second position and separately magnetically couples the third body in the fourth position, and a first display area and a third display area are in a screen-off state to prevent a malfunction by a grip of a user, and wherein the second portion of the foldable display is configured to maintain an always-on state while the first body covers the first part of the second body and the third body covers the second part of the second body”

Independent claim 21 distinctly features: 	
	“a first body having a first side, a second side opposite the first side, a first end portion, and a magnetic end portion opposite the first end portion; a second body having a first side and a second side opposite the first side, the second body including a magnet; a third body having a first side, a second side opposite the first side, a first end portion, and a magnetic end portion opposite the first end portion; and a foldable display comprising a first portion, a second portion, and a third portion respectively disposed on the first side of the first body, the first side of the second body, and the first side of the third body, wherein the second portion of the foldable display on the first side of the second body is implemented in a semi-flexible form, wherein the first body is movably coupled to the second body such that the first body is movable between a first position at which the second side of the first body and the second side of the second body face a substantially same direction and a second position at which the second side of the first body and the second side of the second body face each other, wherein the third body is movably coupled to the second body such that the third body is movable between a third position at which the second side of the third body and the second side of the second body face a substantially same direction and a fourth position at which the second side of the third body and the second side of the second body face each other, wherein the second body includes a reinforcement rib disposed on and extended from a center of the second side of the second body, the reinforcement rib having a same thickness as the first body and the third body, and the reinforcement rib separately makes contact with the second side of the first body in the second position and the second side of the third body in the fourth position, wherein the first body and the second body include first fixing parts for preventing the first body and the second body from being separated from each other, wherein the third body and the second body include second fixing parts for preventing the third body and the second body from being separated from each other, wherein the first and third bodies have a first thickness, wherein the second body has a second thickness less than the first thickness to reduce a thickness of the electronic device when the first body is at the second position and the third body is at the fourth position, and wherein when the first body is at the second position and the third body is at the fourth position: the second side of the first body contacts the second side of the second body and is coupled to the second side of the second body, the second side of the third body contacts the second side of the second body such that the second side of the first body and the second side of the third body are disposed along substantially a same plane and the second side of the third body is coupled to the second side of the second body, a width of the second body is substantially equal to a sum of a width of the first body and a width of the third body, [[and]] the magnetic end portion of the first body magnetically couples the first body in the second position to the magnet in the second body and the magnetic end portion of the third body magnetically couples the third body in the fourth position to the magnet in the second body, and a first display area and a third display area are in a screen-off state to prevent a malfunction by a grip of a user”
The closest prior arts Matsumoto (US 20150009128 A1) discloses a foldable flexible display as shown in paragraphs 120-136 and figures 7A1-7A2, and Chan (US
20060168864 A1) teaches a foldable display as shown in paragraphs 26 and 30, and figures 12-13.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghe Ghebretinsae can be reached on (571)272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/HANG LIN/Primary Examiner, Art Unit 2626